Title: To James Madison from William Jones, 11 May 1813
From: Jones, William
To: Madison, James


Sir
Providence May 11th 1813
Agreably to a Resolution of the Legislature of this State, pass’d at their Session the last week, I do myself the honour to forward you the enclosed Memorial, and beg leave to observe—
That as the War in which the United States are engaged is particularly distressing to this State, and as the danger of an Invasion most certainly increases as War progresses, and the distressing privations of our Citezens keep at least equal pace therewith, together with the pressure of a debt incurred the last War we find ourselves incapable of making such preparations for the defence of the State as is indispensible for our security.
Suffer me also to observe that should the Enimy get possession of the Island of Rhode Island, as they undoubtedly will should the War be continued, it will be extremely difficult, if not impossible to dispossess them (as pass’d experience has fully proved) and while there, our small but to us valuable coasting and other Trade will be intirely within their power.
Under these impressions, and having recently been informed that a Brigadier General is ordered to this Post, and having a Coln already here, I cannot but hope that your Excellency intends to send sufficient Troops to Garrison Forts Wolcot & Adams at least, as soon as is practicable, which are indispensibly necessary for the security of Newport.
I would further suggest that as our Coast is extensive, it is frequently within the power of our Citezens to protect valuable property, as well of those that arive from foreign voyages, as those passing the Sound, if we had suitable preparations, this would have been fully proved in the cases of a NewYork Packet and the Whampoa recently taken on the Narraganset Shore.
Permit me Sir, to repeat that I consceive a few pair of Cannon on travelling Carriages very necessary, for the purposes mentioned, and request your Excellency to give orders to the proper officer for one or two pair of Nine pound Cannon, and three pairs of six pounders, with the Munisions necessary for them, and one thousand stands of Small arms, which are extremely needed to enable us to render necessary aid to the Forts when attacked to effect which the Citezens of Rhode Island are at all times ready. Very respectfully I have the honour to be Your Obedient Servant
Wm Jones
